Citation Nr: 0636782	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for hammertoes of the 
right foot with corns and calluses.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issue of a 
compensable evaluation for the service-connected left ear 
hearing loss.  However, the veteran has limited his appeal to 
the right foot issue only.  

The reopened claim of service connection for hammertoes of 
the right foot with corns and calluses, is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The claim of service connection for hammertoes of the 
right foot with corns and calluses was previously denied in 
several rating decisions, with the most recent action, to 
which he did not respond, issued in September 1997.  

2.  The evidence received since the September 1997 rating 
decision is new and further establishes the exact nature of 
the claimed right foot disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for hammertoes of the right foot 
with corns and calluses.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim for service connection for 
"hammer toe" was initially denied by the RO in a January 
1971 decision letter on the basis that no residuals of in-
service treatment of corns and calluses were then currently 
shown.  

The veteran was issued a VA Form 21-4107 explaining his 
appellate rights, but did not respond within the following 
year.  

Subsequently, in a September 1997 rating decision, the RO 
denied service connection for hammertoes of the right foot, 
with bilateral corns and calluses, on the basis that new and 
material evidence has not been submitted to reopen the 
previously denied claim.  Of record at this time was a May 
1997 VA feet examination report containing a diagnosis of 
mild hallux valgus, bilaterally.  

The veteran was notified of this unfavorable decision in 
September 1997.  However, he did not provide further argument 
as to his claim until an October 1998 statement (the 
statement does not have an RO date stamp, but the veteran 
wrote the date as "10/16/98").  Consequently, the veteran 
did not initiate an appeal of the decision, and the decision 
is final under 38 U.S.C.A. § 7105(c).  

In July 2001, the RO issued a further denial on the basis of 
no new and material evidence.  The veteran was notified of 
this denial in August 2001.  

In February 2002, the veteran's representative sent in a 
letter requesting reconsideration of the veteran's "denial 
of service[-]connected benefits for hammertoe."  

The RO did not follow-up to determine whether this statement 
constituted a Notice of Disagreement but instead utilized it 
as the current claim.  

Because of the RO's inaction in this regard, the Board does 
not find the July 2001 denial to be "final" under 
38 U.S.C.A. § 7105(c).  Rather, the Board has determined that 
the last final denial was that issued in September 1997 and 
will consider all subsequently received evidence to ascertain 
if new and material evidence has been added to the claims 
file.  

In this regard, the Board notes that, subsequent to the 
September 1997 decision, the RO first received the report of 
August 1996 right foot x-rays showing a transverse 
radiolucent line across the neck of the firth proximal 
phalanx, suggestive of a hairline fracture.  

Additionally, a November 2001 VA treatment record confirms 
onchomycosis and bilateral hammer toes, numbers two through 
five.  This new evidence further establishes the exact nature 
of the veteran's claimed right foot disorder beyond what was 
shown in prior medical evidence.  Such evidence also serves 
to raise a reasonable possibility of substantiating the 
claim.  

Accordingly, as the criteria of 38 C.F.R. § 3.156 have been 
met, the veteran's claim of service connection for hammertoes 
of the right foot, with corns and calluses, is reopened.  To 
this extent only, the appeal is granted.  

For reasons described hereinbelow, however, the Board will 
not consider the veteran's claim on a de novo basis at the 
present time, as further development is first necessary.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hammertoes of the right foot, 
with corns and calluses, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  


REMAND

The Board has reviewed the veteran's service medical records 
and observes that he was seen for a chronic symptomatic 
callus over the metatarsal head area and pain in the right 
great toe in January 1969.  He was also treated for 
onchomycosis of the right hallux nail in October 1969.  

Also, the post-service medical records dated from January to 
March of 1971 reflect treatment for multiple symptoms, 
including hammer toes and plantar calluses.  

Given this in-service treatment and the podiatric treatment 
soon after service, the Board finds that a VA examination 
addressing the likely etiology and date onset of the claimed 
right foot disorder is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA podiatric examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of his claimed 
right foot disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
demonstrated clinical findings, the 
examiner is requested to provide a 
diagnosis for any demonstrated right foot 
disorder.  The examiner is also requested 
to offer an opinion for each diagnosed 
disorder as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
current right foot disability due to an 
event or incident of his period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


